Appeal by the defendant from a judgment of the County Court, Orange County *480(Rosenwasser, J.), rendered February 27, 2004, convicting her of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see People v Norman, 85 NY2d 609, 620-621 [1995]; People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of the crime of criminal possession of a forged instrument in the second degree beyond a reasonable doubt (see Penal Law § 170.25). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review, not properly before this Court, or without merit. Prudenti, P.J., S. Miller, Ritter and Goldstein, JJ., concur.